703 N.W.2d 845 (2005)
In re Petition for DISCIPLINARY ACTION AGAINST Richard H. MARTIN, a Minnesota Attorney, Registration No. 68135.
No. A05-1650.
Supreme Court of Minnesota.
September 13, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Richard H. Martin has committed professional misconduct warranting public discipline, namely, continuing to practice law after being placed on restricted status for failure to comply with mandatory continuing legal education requirements and failing to adequately cooperate with the resulting disciplinary investigation, in violation of Minn. R. Prof. Conduct 5.5 and 8.1(a)(3).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a 30-day suspension, effective 14 days from the date of this court's suspension order, under Rule 15, RLPR, that respondent be required to successfully complete the professional responsibility portion of the state bar examination within one year of the date of this court's order, that respondent comply with Rule 26, RLPR, and that respondent pay $900 in costs pursuant to Rule 24(a), RLPR. The parties further recommend that respondent be reinstated following the expiration of the suspension provided that at least 15 days before the expiration of the suspension period respondent files an affidavit with the Clerk of Appellate Courts and the Director's Office establishing that respondent is current with Continuing Legal Education requirements and has fully complied with Rules 24 and 26, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Richard H. Martin is suspended for 30 days, effective 14 days from the date of this order, and that he comply with all conditions set forth above.
BY THE COURT:
/s/Russell A. Anderson
Associate Justice